

117 SRES 217 ATS: Designating the week of May 16 through May 22, 2021, as “National Public Works Week”.
U.S. Senate
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 217IN THE SENATE OF THE UNITED STATESMay 17, 2021Mr. Inhofe (for himself, Mr. Cardin, Mr. Carper, and Mrs. Capito) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of May 16 through May 22, 2021, as National Public Works Week.Whereas public works infrastructure, facilities, and services are of vital importance to the health, safety, and well-being of the people of the United States;Whereas public works infrastructure, facilities, and services could not be provided without the dedicated efforts of public works professionals, including engineers and administrators, who represent State and local governments throughout the United States;Whereas public works professionals design, build, operate, and maintain the transportation systems, water infrastructure, sewage and refuse disposal systems, public buildings, sanitation and waste management systems, and other structures and facilities that are vital to the people and communities of the United States;Whereas public works professionals have played, and will continue to play, a key role in helping the United States recover from the COVID–19 pandemic; andWhereas understanding the role that public infrastructure plays in protecting the environment, improving public health and safety, contributing to economic vitality, and enhancing the quality of life of every community of the United States is in the interest of the people of the United States: Now, therefore, be itThat the Senate—(1)designates the week of May 16 through May 22, 2021, as National Public Works Week; (2)recognizes and celebrates the important contributions that public works professionals make every day to improve— (A)the public infrastructure of the United States; and (B)the communities that public works professionals serve; and (3)urges individuals and communities throughout the United States to join with representatives of the Federal Government and the American Public Works Association in activities and ceremonies that are designed— (A)to pay tribute to the public works professionals of the United States; and(B)to recognize the substantial contributions that public works professionals make to the United States.